Citation Nr: 0425067	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including chronic gastritis and gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim for service 
connection for a gastrointestinal disorder, including chronic 
gastritis and GERD.

Unfortunately, prior to deciding this appeal, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted in 
service, or for aggravation during service of a pre-existing 
disease or injury beyond its natural progression.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.306 (2003).  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
Id.  To show chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Id.



Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In the present case, a July 2002 letter from Dr. "S." and a 
May 2002 VA examination report diagnose the veteran with 
chronic gastritis and GERD, with the VA examiner noting these 
disorders are improved by medication.  There is also an April 
1953 note in the service medical records (SMRs) indicating 
abdominal tenderness and pain, and May 1955 gastrointestinal 
X-rays that were negative.

As to the connection between the in-service abdominal 
symptoms and the current gastrointestinal disorders, Dr. S. 
noted several hospitalizations over the years and repeated 
the veteran's statements that his condition began in service 
with acute illness for many weeks while at sea, and has 
progressed since that time.  Dr. S. then stated, "[t]he 
initial event clearly occurred while in the armed forces, and 
this may well have been a precipitating event."

The May 2002 VA examiner repeated the veteran's statements 
that he has had 50 years of recurring symptoms and that he 
underwent gastroscopy at Honaman Hospital in Worcester 25 
years earlier, and was told that he had gastritis.  Also 
recounted were X-ray studies at St. Vincent's Hospital in 
Worcester, where the veteran was diagnosed with gastritis and 
a peptic ulcer.  The VA examiner did not opine as to whether 
the veteran's current gastrointestinal disorders were related 
to his in-service abdominal symptoms, however.

In reviewing medical evidence, the Board is not required to 
treat as conclusive or give absolute deference to a diagnosis 
or opinion by a health care professional.  Thus, the United 
States Court of Appeals for Veterans Claims (the Court) has 
provided guidance for weighing medical evidence.  For 
instance, the Court has held that a post-service reference to 
injuries sustained in service, without a review of 
service medical records, is not competent medical evidence.  
See Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  In addition, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

Here, there are records of Dr. S.'s treatment of the 
veteran's gastrointestinal disorders from September 1993 to 
December 2002, but Dr. S. did not refer to these records in 
his letter.  Moreover, Dr. S. did not explain the underlying 
reasons and bases for his statement that "the initial event 
clearly occurred while in the armed forces, and this may well 
have been a precipitating event."  In addition, Dr. S.'s 
description of the veteran's in-service symptoms was based on 
the veteran's recitation of his own medical history.  Because 
of these shortcomings in Dr. S.'s opinion, and because the VA 
examiner did not offer an opinion as to the possible nexus 
between the in-service symptoms and currents disorders, or as 
to possible chronicity in service or continuity of 
symptomatology, the case must be remanded.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran should 
also be asked to submit any relevant 
evidence in his possession concerning his 
claims.



2.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his gastritis 
or GERD since December 2002 including, 
but not limited to, those of Dr. S.  Ask 
him to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of any private 
care provider he identifies, including 
those of Honaman and St. Vincent's 
Hospitals in Worcester.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  In addition, 
request that Dr. S. provide the medical 
basis and supporting authority for his 
opinion that the initial event clearly 
occurred in service and may well have 
been a precipitating event.  If Dr. S. 
does not have copies of the relevant 
SMRs, they should be provided to him.  
If any request for private treatment 
records is unsuccessful, notify 
the veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).

3.  After any additional evidence has 
been obtained, schedule the veteran for 
another VA gastrointestinal examination 
to determine the etiology of his 
gastritis and GERD.  The claims folder 
must be made available to the examiner, 
including the medical records and 
opinions of Dr. S., and the VA examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's gastritis and/or GERD are 
related to his in-service symptoms of 
pain and tenderness of the abdomen, 
or otherwise related to service.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
it continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


